Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered September 1, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of 8 months’ imprisonment, unanimously affirmed.
The officer’s testimony that he observed defendant through binoculars exchange a glassine for money with each of three buyers and two glassines with a fourth, as he stood about four doorways away from defendant on the same side of the street was found credible. Accordingly, we decline to disturb the ruling denying suppression. (People v Garcia, 207 AD2d 664.) Concur—Murphy, P. J., Rubin, Asch, Williams and Mazzarelli, JJ.